Citation Nr: 9919653	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  97-15 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for right knee 
disability.

2.  Entitlement to a compensable evaluation for residuals of 
a burn of the left ring finger.

3.  Entitlement to a compensable evaluation for hemorrhoids.

4.  Entitlement to a compensable evaluation for recurring 
warts.

5.  Entitlement to a compensable evaluation for lipoma of the 
abdomen.

6.  Entitlement to a compensable evaluation for lumbar 
strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to August 
1996.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which granted service 
connection for right knee disability, residuals of a burn of 
the left ring finger, hemorrhoids, recurring warts, lipoma of 
the abdomen, and lumbar strain.  The evaluation assigned for 
each disability was noncompensable, effective August 1996.  

As to the present claims for increased evaluations, the Board 
notes that when the veteran initiated his appeal of these 
issues, he was appealing the original assignments of 
disability evaluations following awards of service 
connection.  As such, these claims are well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  Moreover, the severity of these disabilities are 
to be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).



REMAND

A preliminary review of the record indicates that during an 
October 1998 hearing before a section of the Board, chaired 
by the undersigned Board member, the veteran testified that 
in general all of his service-connected disabilities have 
worsened.  He specifically noted that his service-connected 
right knee disability resulted in pain, swelling, increased 
symptoms on use, and limitation of activity.  He also 
reported that his service-connected back disability resulted 
in pain and required a brace; that a scar on his left ring 
finger was characterized by decreased sensitivity; and that 
removal of his warts had left disfiguring discolorations.  

The veteran also testified that he received treatment for his 
right knee and back at the Carolina Medical Clinic in 
Charlotte, North Carolina; and at the VA medical centers 
(VAMCs) at Winston-Salem, North Carolina and Salisbury, North 
Carolina.  He also stated that he had received treatment for 
his recurring warts from a Dr. Spring in Binghamton, New 
York.  

Although it is not dispositive that the veteran's most recent 
examinations pertaining to the disabilities at issue were 
conducted in 1996, the Board believes that additional 
examinations would be helpful to a proper adjudication of the 
claims, given the veteran's complaints of increased symptoms 
and continued treatment.

The veteran's hearing testimony suggests that he is claiming 
a total disability evaluation based on individual 
unemployability.  However, this point is unclear.  

At the October 1998 hearing the veteran submitted VA medical 
records showing treatment for the back in September and 
October 1996, as well as a December 1996 private discharge 
instruction sheet with a photocopy of a prescription.  The 
veteran's hearing testimony suggests that additional 
treatment records exist.  Such records are necessary for a 
proper adjudication of the veteran's claims.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be requested to 
inform the RO whether he wishes to apply 
for a total disability evaluation based 
on individual unemployability.  If so, 
the RO should undertake any necessary 
development and adjudication.

2.  The veteran should be requested to 
provide the names, addresses, and dates 
of treatment for all VA and non-VA health 
care providers who have treated or 
examined him for service-connected 
disabilities since August 1996.  
Thereafter, in light of the response 
received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any records indicated, including 
records from the Carolina Medical Clinic, 
the VAMCs at Winston-Salem and Salisbury, 
and Dr. Spring, which have not been 
previously secured.  

3.  The RO should schedule the veteran 
for an examination by an appropriate VA 
examiner to determine the nature and 
current level of severity of the 
veteran's service-connected right knee 
disability.  All indicated tests should 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested studies.  
The examiner should assess the extent of 
functional and industrial impairment 
caused by the veteran's service-connected 
right knee disability.  The examiner is 
also requested to: (1) express an opinion 
as to whether pain could significantly 
limit the functional ability of the right 
knee during flare-ups or on repeated use, 
and express this determination, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; and (2) determine 
whether as a result of the right knee 
disability the veteran exhibits any 
weakened movement, excess fatigability or 
incoordination.  Such determinations 
should be expressed, if feasible, in 
terms of the additional loss of range of 
motion due to any weakened movement, 
excess fatigability or incoordination.  A 
complete rationale for all opinions 
expressed must be provided.

4.  The RO should schedule the veteran 
for an examination by an appropriate VA 
examiner to determine the nature and 
current level of severity of the 
veteran's service-connected low back 
disability.  All indicated tests should 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested studies.  
The examiner should assess the extent of 
functional and industrial impairment 
caused by the veteran's service-connected 
low back disability.  The examiner is 
also requested to: (1) express an opinion 
as to whether pain could significantly 
limit the functional ability of the low 
back during flare-ups or on repeated use, 
and express this determination, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; and (2) determine 
whether as a result of the low back 
disability the veteran exhibits any 
weakened movement, excess fatigability or 
incoordination.  Such determinations 
should be expressed, if feasible, in 
terms of the additional loss of range of 
motion due to any weakened movement, 
excess fatigability or incoordination.  A 
complete rationale for all opinions 
expressed must be provided.

5.  Thereafter, the veteran should be 
afforded a VA examination by an 
appropriate examiner, to determine the 
current nature and severity of the 
veteran's service-connected residuals of 
a burn of the left ring finger, 
hemorrhoids, recurring warts, and lipoma 
of the abdomen.  All indicated tests 
should be conducted.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
studies.  The examiner should assess the 
extent of functional and industrial 
impairment caused by the veteran's 
residuals of a burn of the left ring 
finger, hemorrhoids, recurring warts, and 
lipoma of the abdomen.  The examiner is 
also requested to: (1) express an opinion 
as to whether pain associated with the 
service-connected disabilities could 
significantly limit the functional 
ability of the related body parts during 
flare-ups or on repeated use, and express 
these determinations, if feasible, in 
terms of the additional loss of range of 
motion due to pain on use or during 
flare-ups; (2) determine whether as a 
result of the service-connected 
disabilities, the veteran exhibits any 
weakened movement, excess fatigability or 
incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to any weakened movement, excess 
fatigability or incoordination.  In 
addition, the examiner should identify 
and fully describe any residual scars, 
and address whether they are superficial, 
tender, or painful on objective 
demonstration, or limit function of the 
part affected.  A complete rationale for 
all opinions expressed must be provided.

6.  Then, in light of the evidence 
obtained pursuant to the requested 
development, the RO should readjudicate 
the veteran's claim of entitlement to an 
increased evaluation for his service-
connected right knee disability, 
residuals of a burn of the left ring 
finger, hemorrhoids, recurring warts, 
lipoma of the abdomen, and lumbar strain.  
The RO should fully consider the Court's 
decision in Deluca v. Brown, 8 Vet. App. 
202 (1995), as well as the applicability 
of O.G.C. Prec. 23-97 (Jul. 1, 1997).  
The RO should also address the 
applicability of 38 C.F.R. § 4.118, Codes 
7803 - 7805 (1998) and Esteban v. Brown, 
6 Vet. App. 259 (1994).

If the benefits sought are not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

